PER CURIAM.
We affirm the final judgment in favor of Leon King against his automobile liability insurance carrier in a bad faith suit. The issue of whether there was an enforceable settlement in 1988 was properly raised in the *1017pleadings; its existence was a question of fact correctly submitted to the jury. There was no error in the court’s refusal to give the special jury instructions proposed by appellant, since they recited principles of law in the abstract, without relating them to the facts of the case. As worded, the proposed instructions would not have assisted the jury in reaching a verdict. See Sirmons v. Pittman, 138 So.2d 765, 770 (Fla. 1st DCA 1962). The remarks of King’s counsel during closing were either not preserved or not error; for example, the extended metaphor of King as a beached starfish did not preclude the jury’s rational consideration of the ease. There was no abuse of discretion in the trial court’s handling of the motions for continuance. Finally, we find no error in the court’s eviden-tiary rulings.
Because the cross-appeal has been dismissed, we do not address the issues raised in it.
AFFIRMED.
STONE, C.J., GROSS, J., and BROWNELL, SCOTT M., Associate Judge, concur.